ACCEPTED
                                                                                            01-14-00641-cr
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                       5/7/2015 3:14:05 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                   No. 01-14-00641-CR

                                        In the                    FILED IN
                                                           1st COURT OF APPEALS
                               COURT OF APPEALS                HOUSTON, TEXAS
                                       For the             5/7/2015 3:14:05 PM
                       FIRST SUPREME JUDICIAL DISTRICTCHRISTOPHER A. PRINE
                                     at Houston                    Clerk
                      ______________________________________

                        On Appeal from the 434th District Court of
                               Fort Bend County, Texas
                            Cause Number 11-DCR-056513
                      ______________________________________

                      CORNELIUS MILAN HARPER, Appellant
                                        v.
                         THE STATE OF TEXAS, Appellee
                      _____________________________________

               APPELLANT’S MOTION FOR EXTENSION OF TIME
                      ______________________________

        TO THE HONORABLE JUSTICES OF THE FIRST COURT OF

APPEALS:

        COMES NOW, Cornelius Milan Harper, Appellant herein, by and through

his attorney of record, Kristen Jernigan, and files this, his Motion for Extension of

Time.        In support of said motion, Appellant would show the Court the following:

        1.       Appellant’s brief was due in this case on April 22, 2015.

     2.     Appellant seeks an extension of sixty day in which to file his brief,
making his brief due on or before June 21, 2015.

       3.   The undersigned inadvertently calendared the due date for Appellant’s
brief as May 22, 2015, instead of April 22, 2015. Nonetheless, the undersigned
requested, and has received from this Court a copy of the Clerk’s Record and
Reporter’s Record on disk and has begun review of those records. The Clerk’s
Record is 1,034 pages and the Reporter’s Record consists of seventy-one volumes.

       4.     The undersigned, in the past thirty days, has filed briefs in the Third
Court of Appeals in the cases of Christopher Brian Roberts v. The State of Texas,
No. 03-14-00637-CR; Timothy Colt Castleberry v. The State of Texas, No.
03-14-00599-CR; and has completed the brief in Rex Allen Nisbett v. The State of
Texas, No. 03-14-00402-CR, which will be filed May 8, 2015. Additionally, the
undersigned filed a brief in the Fourteenth Court of Appeals in the case of Joseph
Henry Edward Haynes v. The State of Texas, No. 14-15-00040-CR. The
undersigned also filed Petitions for Writ of Habeas Corpus in the cases of Ex parte
Robert Jesse Padilla, Jr., No. 06-921-K368 & No. 06-937-K368, in the 368th
District Court of Williamson County, Texas. Finally, the undersigned has made
numerous Court appearances and has undertaken the tasks associated with the
practice of a solo attorney’s office.

       5.     The undersigned has not filed any previous motions for extension of
time in this case.

      6.     For the reasons set forth above, Appellant respectfully requests that he
be granted an extension of sixty days so that his brief in this case will now be due
on June 22, 2015.

                                     PRAYER

           WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time.

                                             Respectfully submitted,

                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 931-3650 (fax)
                                             Kristen@txcrimapp.com
                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the Fort

Bend County District Attorney’s Office, 301 Jackson Street, Richmond, Texas

77469, on May 7, 2015.



                                    __/s/ Kristen Jernigan__________________
                                    Kristen Jernigan




                                      2